     Case 2:20-cv-00638-MWF-JEM Document 27 Filed 02/17/21 Page 1 of 4 Page ID #:126




 1
       Todd M. Friedman (SBN 216752)
       Adrian R. Bacon (SBN 280332)
 2     Law Offices of Todd M. Friedman, P.C.
 3     21550 Oxnard Street, Suite 780
       Woodland Hills, CA 91367
 4
       Telephone: 323-306-4234
 5     Fax: 866-633-0228
 6
       tfriedman@toddflaw.com
       abacon@toddflaw.com
 7     Attorneys for Plaintiff
 8
       Stephen A. Madoni, Esq. (SBN 170652)
 9
       Law Office of Stephen A. Madoni
10     A Professional Corporation
       1151 Dove Street, Suite 235
11
       Newport Beach, CA 92660
12     Telephone: 949-723-7600
13     Fax: 949-723-7601
       steve@madonilaw.com
14
       Attorney for Defendants American Diversified Energy, LLC and American CNG
15     Energy, LLC
16
                            UNITED STATES DISTRICT COURT
17                         CENTRAL DISTRICT OF CALIFORNIA
18
       TERRY FABRICANT, individually, and )               Case No. 2:20-cv-00638-MWF-JEM
19     on behalf of all others similarly situated, )
20                                                 )
              Plaintiff,                           )
21
                                                   )      JOINT STIPULATION OF
22     vs.                                         )      DISMISSAL OF ACTION OF THE
23
                                                   )      INDIVIDUAL CLAIMS
       AMERICAN DIVERSIFIED                        )      WITH PREJUDICE AND THE
24     ENERGY, LLC, AMERICAN CNG                   )      PUTATIVE CLASS CLAIMS
25     ENERGY, LLC, and DOES 1-10,                 )      WITHOUT PREJUDICE
       inclusive, and each of them,                )
26
                                                   )
27            Defendants.                          )
28




                                           Stipulation of Dismissal

                                                      1
     Case 2:20-cv-00638-MWF-JEM Document 27 Filed 02/17/21 Page 2 of 4 Page ID #:127




 1           NOW COME THE PARTIES by and through their attorneys to respectfully
 2     move this Honorable Court to dismiss this matter with prejudice as to Plaintiff’s
 3     individual claims and without prejudice as to the putative Class pursuant to Federal
 4
       Rules of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own costs and
 5
       attorney fees. A proposed order has been concurrently submitted to this Court.
 6
       Dated: February 17, 2021               Respectfully Submitted,
 7

 8                                            /s/ Todd M. Friedman
 9
                                              Todd M. Friedman (SBN 216752)
                                              Attorney for Plaintiff
10

11                                            /s/ Stephen A. Madoni
                                              Stephen A. Madoni (SBN 170652)
12
                                              Attorney for Defendants
13

14
                                        Signature Certification
15
             Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
16
       Policies and Procedures Manual, I hereby certify that the content of this document
17
       is acceptable to counsel for Defendants and that I have obtained his authorization to
18
       affix his electronic signature to this document.
19

20
       Dated: February 17, 2021
21
                                  LAW OFFICES OF TODD M. FRIEDMAN, P.C.
22

23                                By: /s/Todd M. Friedman
24
                                      TODD M. FRIEDMAN
                                      Attorney for Plaintiff
25

26

27

28




                                          Stipulation of Dismissal

                                                     2
     Case 2:20-cv-00638-MWF-JEM Document 27 Filed 02/17/21 Page 3 of 4 Page ID #:128




 1
                                     PROOF OF SERVICE
 2           I, the undersigned, certify and declare that I am over the age of 18 years,
 3
       employed in the County of Los Angeles, State of California, and not a party to the
 4
       above-entitled cause. On February 17, 2021 I served a true copy of the JOINT
 5
       STIPULATION OF DISMISSAL OF ACTION OF THE INDIVIDUAL CLAIMS
 6
       WITH PREJUDICE AND THE PUTATIVE CLASS CLAIMS WITHOUT
 7
       PREJUDICE on all counsel of record via the ECF Filing System:
 8
             Executed on February 17, 2021.
 9
             [X] I hereby certify that I am a member of the Bar of the United States District
10
       Court, Central District of California.
11

12
             [ ] I hereby certify that I am employed in the office of a member of the Bar

13     of this Court at whose direction the service was made.
14           [X] I hereby certify under the penalty of perjury that the foregoing is true and
15     correct.
16

17        By:       /s/ Todd M. Friedman
18
                    TODD M. FRIEDMAN, ESQ.
                    ATTORNEY FOR PLAINTIFF
19

20

21

22

23

24

25

26

27

28




                                          Stipulation of Dismissal

                                                     3
     Case 2:20-cv-00638-MWF-JEM Document 27 Filed 02/17/21 Page 4 of 4 Page ID #:129




 1                              CERTIFICATE OF SERVICE
 2
       Filed electronically on February 17, 2021 with:
 3

 4     United States District Court CM/ECF system
 5
       Notification sent electronically on February 17, 2021 to:
 6

 7
       To the Honorable Court, all parties and their Counsel of Record

 8

 9     /s/Todd M. Friedman
10
        Todd M. Friedman
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                         Stipulation of Dismissal

                                                    4
